443 F.2d 909
Hull Hopson Richardson FRANKLIN et al., Plaintiffs-Appellees,v.The QUITMAN COUNTY BOARD OF EDUCATION et al., Defendants-Appellants.
No. 30741.
United States Court of Appeals, Fifth Circuit.
June 3, 1971.

Larry O. Lewis, Ben M. Caldwell, Marks, Miss., Maurice Black, Asst. Atty. Gen., Jackson, Miss., Caldwell & Lewis, Marks, Miss., for defendants-appellants.
Louis R. Lucas, Memphis, Tenn., Melvyn R. Leventhal, Reuben V. Anderson, Jackson, Miss., Jack Greenberg, New York City, for plaintiffs-appellees.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.

BY THE COURT:

1
It is ordered that the order of the district court: denying the Board request to implement a minority-to-minority transfer provision as a part of the school desegregation plan of the appellant Board, is

Affirmed.1


Notes:


1
 Under the stringent requirements of Alexander v. Holmes County Board of Education, 396 U.S. 19, 90 S.Ct. 29, 24 L.Ed.2d 19 (1969), which this Court has carried out in United States v. Hinds County School Board, 5 Cir. 1969, 417 F.2d 852, and of Carter v. West Feliciana Parish School Board, 396 U.S. 290, 90 S.Ct. 608, 24 L.Ed.2d 477 (1970), implemented in Singleton v. Jackson Municipal Separate School District, 5 Cir. 1970, 419 F.2d 1211, this Court has judicially determined that the ordinary procedures for appellate review in school desegregation cases have to be suitably adopted to assure that each system whose case is before us "begin immediately to operate as unitary school systems". Upon consideration of the parties' memoranda and so much of the record as is available or determined to be needed by the Court, the Court has proceeded to dispose of this case as an extraordinary matter. Rule 2, F.R.A.P